Citation Nr: 1700044	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  16-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 40 percent for frequency of urination, to include polyuria and nocturia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) from February 2014 and April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The February 2014 rating decision granted service connection for frequency of urination, to include polyuria and nocturia, and assigned an evaluation of 20 percent effective September 10, 2009.  The April 2014 rating decision continued a 70 percent evaluation for PTSD.

During the pendency of the claim for an increased initial evaluation for frequency of urination, to include polyuria and nocturia, a May 2016 rating decision granted an evaluation of 40 percent effective September 10, 2009, the date service connection was established.  The Agency of Original Jurisdiction (AOJ) concluded that this constituted a full grant of the benefit sought on appeal.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  The Board also recognizes the Veteran's representative, in a June 2014 notice of disagreement (NOD) and in a May 2016 statement, indicated the Veteran sought a 40 percent evaluation for urinary frequency.  However, in the May 2016 statement, the Veteran's representative also specifically noted the Veteran did not wish to withdraw his NOD.  The Board is the final arbiter of its jurisdiction.  In this regard, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, as the appeal is dismissed below, the Board is not directing that an SOC be issued; nonetheless the issue has been listed on the title page for appropriate action by the AOJ.

Similarly, in a July 2016 statement, the Veteran raised the issue of entitlement to special monthly compensation based on the need for aid and attendance, which has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).


FINDING OF FACT

On December 13, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, via correspondence associated with the electronic record in Virtual VA, that the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


